People, ex rel. Greenberg v Ponte (2017 NY Slip Op 02736)





People v Ponte


2017 NY Slip Op 02736


Decided on April 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2017

Mazzarelli, J.P., Manzanet-Daniels, Feinman, Webber, JJ.


3652 260512/16 2221/16

[*1]The People of the State of New York ex rel. Howard Greenberg, Esq., on behalf of Miguel Paredes, Petitioner-Appellant,
vJoseph Ponte, etc., Respondent-Respondent.


Howard Greenberg Law Firm, Brooklyn (Jonathan Rosenberg of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ryan P. Mansell of counsel), for respondent.

Judgment (denominated an order), Supreme Court, Bronx County (Steven L. Barrett, J.), entered on or about September 15, 2016, which denied the petition for a writ of habeas corpus and dismissed the proceeding, unanimously affirmed, without costs.
The habeas court properly determined that the bail court (Ethan Greenberg, J.) did not abuse its discretion in denying bail in the underlying case involving very serious allegations of interstate firearms trafficking (see People ex rel. Lazer v Warden , N.Y. County Men's House of Detention , 79 NY2d 839 [1992]).	Considering the statutory factors set forth in CPL 510.30(2)(a), and given the strength of the evidence against petitioner and the potential lengthy sentence if convicted, we conclude that the bail court did not abuse its discretion in denying bail (see e.g . People ex rel. Siegel v Sielaff , 182 AD2d 389, 390 [1st Dept 1992]). We have considered and rejected petitioner's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 6, 2017
CLERK